Exhibit 10.19

CCF HOLDING COMPANY

2007 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------

CCF HOLDING COMPANY

2007 STOCK INCENTIVE PLAN

TABLE OF CONTENTS

 

                Page

SECTION I. DEFINITIONS

   1

1.1

 

DEFINITIONS

   1

SECTION 2 THE STOCK INCENTIVE PLAN

   5

2.1

 

PURPOSE OF THE PLAN

   5

2.2

 

STOCK SUBJECT TO THE PLAN

   6

2.3

 

ADMINISTRATION OF THE PLAN

   6

2.4

 

ELIGIBILITY AND LIMITS

   6

SECTION 3 TERMS OF STOCK INCENTIVES

   7

3.1

 

TERMS AND CONDITIONS OF ALL STOCK INCENTIVES

   7

3.2

 

TERMS AND CONDITIONS OF OPTIONS

   9  

(a)

  

Option Price

   9  

(b)

  

Option Term

   9  

(c)

  

Payment

   9  

(d)

  

Conditions to the Exercise of an Option

   10  

(e)

  

Termination of Incentive Stock Option

   10  

(f)

  

Special Provisions for Certain Substitute Options

   11  

(g)

  

No Reload Grants

   11

3.3

 

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

   11  

(a)

  

Settlement

   11  

(b)

  

Conditions to Exercise

   11  

(c)

  

No Repricing

   11

3.4

 

TERMS AND CONDITIONS OF STOCK AWARDS

   12

3.5

 

TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

   12  

(a)

  

Payment

   12  

(b)

  

Conditions to Payment

   12

3.6

 

TERMS AND CONDITIONS OF PERFORMANCE UNIT AWARDS

   12  

(a)

  

Payment

   13  

(b)

  

Conditions to Payment

   13

3.7

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

   13  

(a)

  

Payment

   13  

(b)

  

Conditions to Payment

   13

3.8

 

TREATMENT OF AWARDS UPON TERMINATION OF EMPLOYMENT

   13

SECTION 4 RESTRICTIONS ON STOCK

   14

4.1

 

ESCROW OF SHARES

   14

4.2

 

RESTRICTIONS ON TRANSFER

   14

SECTION 5 GENERAL PROVISIONS

   15

5.1

 

WITHHOLDING

   15

5.2

 

CHANGES IN CAPITALIZATION; MERGER; LIQUIDATION

   15

5.3

 

CASH AWARDS

   16

5.4

 

COMPLIANCE WITH CODE

   16

5.5

 

RIGHT TO TERMINATE EMPLOYMENT OR SERVICE

   16

5.6

 

NON-ALIENATION OF BENEFITS

   16

5.7

 

RESTRICTIONS ON DELIVERY AND SALE OF SHARES; LEGENDS

   17

5.8

 

LISTING AND LEGAL COMPLIANCE

   17

5.9

 

TERMINATION AND AMENDMENT OF THE PLAN

   17

  5.10

 

STOCKHOLDER APPROVAL

   17

  5.11

 

CHOICE OF LAW

   18

  5.12

 

EFFECTIVE DATE OF PLAN

   18

 

i



--------------------------------------------------------------------------------

CCF HOLDING COMPANY

2007 STOCK INCENTIVE PLAN

SECTION I. DEFINITIONS

1.1 Definitions. Whenever used herein, the masculine pronoun will be deemed to
include the feminine, and the singular to include the plural, unless the context
clearly indicates otherwise, and the following capitalized words and phrases are
used herein with the meaning thereafter ascribed:

(a) “Affiliate” means:

(1) Any Subsidiary or Parent;

(2) An entity that directly or through one or more intermediaries controls, is
controlled by, or is under common control with the Company, as determined by the
Company; or

(3) Any entity in which the Company has such a significant interest that the
Company determines it should be deemed an “Affiliate”, as determined in the sole
discretion of the Company.

(b) “Board of Directors” means the board of directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the committee appointed by the Board of Directors to
administer the Plan. The Board of Directors shall consider the advisability of
whether the members of the Committee shall consist solely of two or more members
of the Board of Directors who are both “outside directors” as defined in Treas.
Reg. § 1.162-27(e) as promulgated by the Internal Revenue Service and
“non-employee directors” as defined in Rule 16b-3(b)(3) as promulgated under the
Exchange Act, and if applicable, who satisfy the requirements of the national
securities exchange or nationally recognized quotation or market system on which
the Stock is then traded. Notwithstanding the foregoing, with respect to Stock
Incentives awarded by an officer or officers of the Company pursuant to
Section 2.3(b), the “Committee” as used in the Plan shall mean such officer or
officers, unless the context would clearly indicate otherwise.

(e) “Company” means CCF Holding Company, a Georgia corporation.

(f) “Disability” has the same meaning as provided in the long-term disability
plan or policy maintained or, if applicable, most recently maintained, by the
Company or, if applicable, any Affiliate of the Company for the Participant. If
no long-term disability plan or policy was ever maintained on behalf of the
Participant or, if the determination of



--------------------------------------------------------------------------------

Disability relates to an Incentive Stock Option, Disability means that condition
described in Code Section 22(e)(3), as amended from time to time. In the event
of a dispute, the determination of Disability will be made by the Committee and
will be supported by advice of a physician competent in the area to which such
Disability relates.

(g) “Dividend Equivalent Rights” means certain rights to receive cash payments
as described in Section 3.5.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(i) “Fair Market Value” refers to the determination of the value of a share of
Stock as of a date, determined as follows:

(1) if the shares of Stock are traded on any national securities exchange or
through any nationally recognized quotation or market system (including, without
limitation Nasdaq), Fair Market Value shall mean the closing price at which
Stock shall have been sold on the trading day immediately preceding such date,
as reported by any such exchange or system selected by the Committee on or
through which the shares of Stock are then traded;

(2) if the shares of Stock are not actively traded on any such exchange or
through any such system, Fair Market Value shall mean the closing price for the
Stock for the most recent trading day immediately preceding such date, as
reported by such exchange or system; or

(3) if the shares of Stock are not actively traded or reported on any exchange
or through any such system and have not experienced a recent trading day, Fair
Market Value shall mean the fair market value of a share of Stock as determined
by the Committee taking into account such facts and circumstances deemed to be
material by the Committee to the value of the Stock in the hands of the
Participant.

Notwithstanding the foregoing, for purposes of Paragraph (1), (2), or (3) above,
the Committee may use the closing price as of the indicated date, the average
price or value as of the indicated date or for a period certain ending on the
indicated date, the price determined at the time the transaction is processed,
the tender offer price for shares of Stock, or any other method which the
Committee determines is reasonably indicative of the fair market value of the
Stock; provided further, that for purposes of granting Nonqualified Stock
Options or Stock Appreciation Rights, Fair Market Value of Stock shall be
determined in accordance with the requirements of Code Section 409A, and for
purposes of granting Incentive Stock Options, Fair Market Value of Stock shall
be determined in accordance with the requirements of Code Section 422.

(j) “Incentive Stock Option” means an incentive stock option within the meaning
of Code Section 422.

 

2



--------------------------------------------------------------------------------

(k) “Nonqualified Stock Option” means a stock option that is not an Incentive
Stock Option.

(l) “Option” means a Nonqualified Stock Option or an Incentive Stock Option.

(m) “Over 10% Owner” means an individual who at the time an Incentive Stock
Option to such individual is granted owns Stock possessing more than ten percent
(10%) of the total combined voting power of the Company or one of its
Subsidiaries, determined by applying the attribution rules of Code
Section 424(d).

(n) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company if, with respect to Incentive Stock
Options, at the time of the granting of the Option, each of the corporations
other than the Company owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A Parent shall include any entity other than a
corporation to the extent permissible under Section 424(f) or regulations and
rulings thereunder.

(o) “Participant” means an individual who receives a Stock Incentive hereunder.

(p) “Performance Goals” means the measurable performance objectives, if any,
established by the Committee for a Performance Period that are to be achieved
with respect to a Stock Incentive granted to a Participant under the Plan and
that are intended by the Committee to constitute objective goals for purposes of
Code Section 162(m). Performance Goals may be described in terms of Company-wide
objectives, in terms of objectives that are related to performance of the
division, department or function within the Company or an Affiliate in which the
Participant receiving the Stock Incentive is employed or on which the
Participant’s efforts have the most influence, or in terms of the Company’s
performance relative to the performance of one or more companies selected by the
Committee. The Performance Goals established by the Committee for any
Performance Period under the Plan will consist of one or more of the following:

 

  (i) earnings per share, and/or growth in earnings per share, in relation to
target objectives, excluding the effect of extraordinary or nonrecurring items;

 

  (ii) earnings per share, and/or growth in earnings per share, before
share-based payments;

 

  (iii) operating cash flow, and/or growth in operating cash flow, in relation
to target objectives;

 

  (iv) cash available in relation to target objectives;

 

  (v) net income, and/or growth in net income, in relation to target objectives,
excluding the effect of extraordinary or nonrecurring items;

 

3



--------------------------------------------------------------------------------

  (vi) net income, and/or growth in net income, before share-based payments;

 

  (vii) revenue, and/or growth in revenue, in relation to target objectives;

 

  (viii) total shareholder return (measured as the total of the appreciation of
and dividends declared on the Stock) in relation to target objectives;

 

  (ix) return on invested capital in relation to target objectives;

 

  (x) return on shareholder equity in relation to target objectives;

 

  (xi) return on assets in relation to target objectives;

 

  (xii) return on common book equity in relation to target objectives;

 

  (xiii) market share in relation to target objectives;

 

  (xiv) economic value added;

 

  (xv) stock price;

 

  (xvi) operating income;

 

  (xvii) EBIT, or EBITDA;

 

  (xviii) cost reduction goals; or

 

  (xix) any combination of the foregoing.

If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or any other events or
circumstances, the Performance Goals are no longer suitable, the Committee may
in its discretion modify such Performance Goals or the related minimum
acceptable level of achievement, in whole or in part, with respect to a period
as the Committee deems appropriate and equitable, except where such action would
result in the loss of the otherwise available exemption of the Stock Incentive
under Section 162(m) of the Code, if applicable. In such case, the Committee
will not make any modification of the Performance Goals or minimum acceptable
level of achievement.

(q) “Performance Period” means, with respect to a Stock Incentive, a period of
time within which the Performance Goals relating to such Stock Incentive are to
be measured. The Performance Period will be established by the Committee at the
time the Stock Incentive is granted.

(r) “Performance Unit Award” refers to a performance unit award as described in
Section 3.6.

 

4



--------------------------------------------------------------------------------

(s) “Restricted Stock Units” refers to the rights described in Section 3.7.

(t) “Plan” means the CCF Holding Company 2007 Stock Incentive Plan.

(u) “Stock” means the Company’s common stock.

(v) “Stock Appreciation Right” means a stock appreciation right described in
Section 3.3.

(w) “Stock Award” means a stock award described in Section 3.4.

(x) “Stock Incentive Agreement” means an agreement between the Company and a
Participant or other documentation evidencing an award of a Stock Incentive.

(y) “Stock Incentive Program” means a written program established by the
Committee, pursuant to which Stock Incentives are awarded under the Plan under
uniform terms, conditions and restrictions set forth in such written program.

(z) “Stock Incentives” means, collectively, Dividend Equivalent Rights,
Incentive Stock Options, Nonqualified Stock Options, Performance Unit Awards,
Restricted Stock Units, Stock Appreciation Rights and Stock Awards.

(aa) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of the granting
of the Option, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain. A “Subsidiary” shall include any entity other than a corporation
to the extent permissible under Section 424(f) or regulations or rulings
thereunder.

(bb) “Termination of Employment” means the termination of the employment
relationship between a Participant and the Company and its Affiliates,
regardless of whether severance or similar payments are made to the Participant
for any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability or retirement. The Committee will, in
its absolute discretion, determine the effect of all matters and questions
relating to a Termination of Employment as it affects a Stock Incentive,
including, but not by way of limitation, the question of whether a leave of
absence constitutes a Termination of Employment.

SECTION 2 THE STOCK INCENTIVE PLAN

2.1 Purpose of the Plan . The Plan is intended to (a) provide incentives to
certain officers, employees, directors and other service providers of the
Company and its Affiliates to stimulate their efforts toward the continued
success of the Company and to operate and manage

 

5



--------------------------------------------------------------------------------

the business in a manner that will provide for the long-term growth and
profitability of the Company; (b) encourage stock ownership by certain officers,
employees, directors and other service providers by providing them with a means
to acquire a proprietary interest in the Company, acquire shares of Stock, or to
receive compensation which is based upon appreciation in the value of Stock; and
(c) provide a means of obtaining, rewarding and retaining officers, employees,
directors, and other service providers.

2.2 Stock Subject to the Plan. Subject to adjustment in accordance with
Section 5.2, Four Hundred Thousand (400,000) shares of Stock (the “Maximum Plan
Shares”) are hereby reserved exclusively for issuance upon exercise or payment
pursuant to Stock Incentives, all or any of which may be pursuant to any one or
more Stock Incentive, including without limitation, Incentive Stock Options. The
shares of Stock attributable to the nonvested, unpaid, unexercised, unconverted
or otherwise unsettled portion of any Stock Incentive that is forfeited or
cancelled or expires or terminates for any reason without becoming vested, paid,
exercised, converted or otherwise settled in full and shares of stock deducted
or withheld to satisfy tax withholding (other than shares of Stock that are
withheld from a Stock Award upon vesting) will again be available for purposes
of the Plan.

2.3 Administration of the Plan.

(a) The Plan is administered by the Committee. The Committee has full authority
in its discretion to determine the officers, employees, directors and other
service providers of the Company or its Affiliates to whom Stock Incentives will
be granted and the terms and provisions of Stock Incentives, subject to the
Plan. Subject to the provisions of the Plan, the Committee has full and
conclusive authority to interpret the Plan; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the respective Stock Incentive Agreements and to make all other
determinations necessary or advisable for the proper administration of the
Plan. The Committee’s determinations under the Plan need not be uniform and may
be made by it selectively among persons who receive, or are eligible to receive,
awards under the Plan (whether or not such persons are similarly situated). The
Committee’s decisions are final and binding on all Participants. Each member of
the Committee shall serve at the discretion of the Board of Directors and the
Board of Directors may from time to time remove members from or add members to
the Committee. Vacancies on the Committee shall be filled by the Board of
Directors.

(b) Notwithstanding any other provision of this Plan, the Board of Directors may
by resolution authorize one or more officers of the Company to do one or both of
the following: (1) designate individuals (other than officers of the Company or
any Affiliate) to receive Stock Incentives under the Plan, and (2) determine the
number of shares of Stock subject to such Stock Incentives; provided however,
that the resolution shall specify the total number of shares of Stock that may
be awarded subject to such Stock Incentives.

2.4 Eligibility and Limits. Stock Incentives may be granted only to officers,
employees, directors, and other service providers of the Company or any
Affiliate of the

 

6



--------------------------------------------------------------------------------

Company; provided, however, that an Incentive Stock Option may only be granted
to an employee of the Company or any Parent or Subsidiary. In the case of
Incentive Stock Options, the aggregate Fair Market Value (determined as of the
date an Incentive Stock Option is granted) of Stock with respect to which stock
options intended to meet the requirements of Code Section 422 become exercisable
for the first time by an individual during any calendar year under all plans of
the Company and its Subsidiaries may not exceed $100,000; provided further, that
if the limitation is exceeded, the Incentive Stock Option(s) which cause the
limitation to be exceeded will be treated as Nonqualified Stock Option(s). To
the extent required under Section 162(m) of the Code and the regulations
thereunder, as applicable, for compensation to be treated as qualified
performance-based compensation, subject to adjustment in accordance with
Section 5.2, the maximum number of shares of Stock with respect to which
(a) Options, (b) Stock Appreciation Rights, or (c) other Stock Incentives to the
extent they are granted with the intent that they qualify as qualified
performance-based compensation under Section 162(m) of the Code may be granted
during any calendar year to any employee may not exceed Sixty Thousand (60,000)
and the maximum aggregate dollar amount (determined at the date of grant) of
such Stock Incentives to the extent they are not denominated as or by reference
to shares of Stock that may be granted during any calendar year to any employee
may not exceed $600,000. If, after grant, an Option is cancelled, the cancelled
Option shall continue to be counted against the maximum number of shares for
which options may be granted to an employee as described in this Section 2.4.
If, after grant, the exercise price of an Option is reduced or the base amount
on which a Stock Appreciation Right is calculated is reduced, the transaction
shall be treated as the cancellation of the Option or the Stock Appreciation
Right, as applicable, and the grant of a new Option or Stock Appreciation Right,
as applicable. If an Option or Stock Appreciation Right is deemed to be
cancelled as described in the preceding sentence, the Option or Stock
Appreciation Right that is deemed to be canceled and the Option or Stock
Appreciation Right that is deemed to be granted shall both be counted against
the maximum number of shares for which Options or Stock Appreciation Rights may
be granted to an employee as described in this Section 2.4.

SECTION 3 TERMS OF STOCK INCENTIVES

3.1 Terms and Conditions of All Stock Incentives.

(a) The number of shares of Stock as to which a Stock Incentive may be granted
will be determined by the Committee in its sole discretion, subject to the
provisions of Section 2.2 as to the total number of shares available for grants
under the Plan and subject to the limits in Section 2.4.

(b) Each Stock Incentive will either be evidenced by a Stock Incentive Agreement
in such form and containing such, terms, conditions and restrictions as the
Committee may determine to be appropriate, including without limitation,
Performance Goals, if any, that must be achieved as a condition to vesting or
settlement of the Stock Incentive, or be made subject to the terms of a Stock
Incentive Program, containing such terms, conditions and restrictions as the
Committee may determine to be appropriate, including without limitation,
Performance Goals that must be achieved as a condition to vesting or settlement
of the Stock Incentive. Performance Goals, if any, shall be

 

7



--------------------------------------------------------------------------------

established within ninety (90) days of the first day of a Performance Period. At
the time any Performance Goals are established, the outcome as to whether the
Performance Goals will be met must be substantially uncertain. If any
Performance Goals are established as a condition to vesting or settlement of a
Stock Incentive, the Committee shall certify in writing that the applicable
Performance Goals were in fact satisfied before such Stock Incentive is vested
or settled, as applicable. Each Stock Incentive Agreement or Stock Incentive
Program is subject to the terms of the Plan and any provisions contained in the
Stock Incentive Agreement or Stock Incentive Program that are inconsistent with
the Plan are null and void. To the extent a Stock Incentive is subject to
Performance Goals with the intent that the Stock Incentive constitute
performance-based compensation under Code Section 162(m), the Committee shall
comply with all applicable requirements under Code Section 162(m) and the rules
and regulations promulgated thereunder in granting and settling such Stock
Incentive. The Committee may, but is not required to, structure any Stock
Incentive so as to qualify as performance-based compensation under Code
Section 162(m).

(c) The date as of which a Stock Incentive is granted will be the date on which
the Committee has approved the terms and conditions of the Stock Incentive and
has determined the recipient of the Stock Incentive and the number of shares, if
any, covered by the Stock Incentive, and has taken all such other actions
necessary to complete the grant of the Stock Incentive.

(d) Any Stock Incentive may be granted in connection with all or any portion of
a previously or contemporaneously granted Stock Incentive. Exercise or vesting
of a Stock Incentive granted in connection with another Stock Incentive may
result in a pro rata surrender or cancellation of any related Stock Incentive,
as specified in the applicable Stock Incentive Agreement or Stock Incentive
Program.

(e) Stock Incentives are not transferable or assignable except by will or by the
laws of descent and distribution and are exercisable, during the Participant’s
lifetime, only by the Participant; or in the event of the Disability of the
Participant, by the legal representative of the Participant; or in the event of
death of the Participant, by the legal representative of the Participant’s
estate or if no legal representative has been appointed, by the successor in
interest determined under the Participant’s will; except to the extent that the
Committee may provide otherwise as to any Stock Incentives other than Incentive
Stock Options.

(f) After the date of grant of a Stock Incentive, the Committee may, in its sole
discretion, modify the terms and conditions of a Stock Incentive, except to the
extent that such modification would be inconsistent with other provisions of the
Plan or would adversely affect the rights of a Participant under the Stock
Incentive (except as otherwise permitted under the Plan), or to the extent that
the mere possession (as opposed to the exercise) of such power would result in
adverse tax consequences to any Participant under Code Section 409A.

 

8



--------------------------------------------------------------------------------

3.2 Terms and Conditions of Options. Each Option granted under the Plan must be
evidenced by a Stock Incentive Agreement. At the time any Option is granted, the
Committee will determine whether the Option is to be an Incentive Stock Option
described in Code Section 422 or a Nonqualified Stock Option, and the Option
must be clearly identified as to its status as an Incentive Stock Option or a
Nonqualified Stock Option. Incentive Stock Options may only be granted to
employees of the Company or any Subsidiary or Parent. At the time any Incentive
Stock Option granted under the Plan is exercised, the Company will be entitled
to legend the certificates representing the shares of Stock purchased pursuant
to the Option to clearly identify them as representing the shares purchased upon
the exercise of an Incentive Stock Option. An Incentive Stock Option may only be
granted within ten (10) years from the earlier of the date the Plan is adopted
or approved by the Company’s stockholders. All Options shall provide that the
primary federal regulator of the Company may require a Participant to exercise
the vested portion of the Option in whole or in part if (i) the capital of the
Company or any bank subsidiary falls below minimum requirements or (ii) the
existence of outstanding options impairs the ability of the Company to raise
capital and shall further provide that, if the Participant fails to so exercise
any such portion of the Option, that portion of the Option shall be forfeited.

(a) Option Price. Subject to adjustment in accordance with Section 5.2 and the
other provisions of this Section 3.2, the exercise price (the “Exercise Price”)
per share of Stock purchasable under any Option must be as set forth in the
applicable Stock Incentive Agreement, but in no event may it be less than the
Fair Market Value on the date the Option is granted in the case of an Incentive
Stock Option. In setting any Option Exercise Price at less than Fair Market
Value on the date of grant, the Committee shall consider the impact of any
adverse tax consequences that may affect the Participant under Code
Section 409A. With respect to each grant of an Incentive Stock Option to a
Participant who is an Over 10% Owner, the Exercise Price may not be less than
one hundred and ten percent (110%) of the Fair Market Value on the date the
Option is granted.

(b) Option Term. Any Incentive Stock Option granted to a Participant who is not
an Over 10% Owner is not exercisable after the expiration of ten (10) years
after the date the Option is granted. Any Incentive Stock Option granted to an
Over 10% Owner is not exercisable after the expiration of five (5) years after
the date the Option is granted. The term of any Nonqualified Stock Option shall
be as specified in the applicable Stock Incentive Agreement.

(c) Payment. Payment for all shares of Stock purchased pursuant to exercise of
an Option will be made in any form or manner authorized by the Committee in the
Stock Incentive Agreement or by amendment thereto, including, but not limited
to, cash or, if the Stock Incentive Agreement provides:

(i) by delivery to the Company of a number of shares of Stock which have been
owned by the holder for at least six (6) months prior to the date of exercise
having an aggregate Fair Market Value of not less than the product of the
Exercise Price multiplied by the number of shares the Participant intends to
purchase upon exercise of the Option on the date of delivery;

 

9



--------------------------------------------------------------------------------

(ii) in a cashless exercise through a broker, except if and to the extent
prohibited by law as to officers and directors, including without limitation,
the Sarbanes-Oxley Act of 2002, as amended; or

(iii) by having a number of shares of Stock withheld, the Fair Market Value of
which as of the date of exercise is sufficient to satisfy the Exercise Price.

In its discretion, the Committee also may authorize (at the time an Option is
granted or thereafter) Company financing to assist the Participant as to payment
of the Exercise Price on such terms as may be offered by the Committee in its
discretion, except to the extent prohibited by law as to officers and directors,
including without limitation, the Sarbanes-Oxley Act of 2002, as amended.
Payment must be made at the time that the Option or any part thereof is
exercised, and no shares may be issued or delivered upon exercise of an option
until full payment has been made by the Participant. The holder of an Option, as
such, has none of the rights of a stockholder.

(d) Conditions to the Exercise of an Option. Each Option granted under the Plan
is exercisable by whom, at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee specifies in the Stock
Incentive Agreement; provided, however, that subsequent to the grant of an
Option, the Committee, at any time before complete termination of such Option,
may modify the terms of an Option to the extent not prohibited by the terms of
the Plan, including, without limitation, accelerating the time or times at which
such Option may be exercised in whole or in part, including, without limitation,
upon a change in control and may permit the Participant or any other designated
person to exercise the Option, or any portion thereof, for all or part of the
remaining Option term, notwithstanding any provision of the Stock Incentive
Agreement to the contrary; provided, however, that the Committee shall not have
such power to the extent that the mere possession (as opposed to the exercise)
of such power would result in adverse tax consequences to any Participant under
Code Section 409A.

(e) Termination of Incentive Stock Option. With respect to an Incentive Stock
Option, in the event of Termination of Employment of a Participant, the Option
or portion thereof held by the Participant which is unexercised will expire,
terminate, and become unexercisable no later than the expiration of three
(3) months after the date of Termination of Employment; provided, however, that
in the case of a holder whose Termination of Employment is due to death or
Disability, one (1) year may be substituted for such three (3) month period;
provided, further that such time limits may be exceeded by the Committee under
the terms of the grant, in which case, the Incentive Stock Option will be a
Nonqualified Option if it is exercised after the time limits that would
otherwise apply. For purposes of this Subsection (e), Termination of Employment
of the Participant will not be deemed to have occurred if the Participant is
employed by another corporation (or a parent or subsidiary corporation of such
other corporation) which has assumed the Incentive Stock Option of the
Participant in a transaction to which Code Section 424(a) is applicable.

 

10



--------------------------------------------------------------------------------

(f) Special Provisions for Certain Substitute Options. Notwithstanding anything
to the contrary in this Section 3.2, any Option issued in substitution for an
option previously issued by another entity, which substitution occurs in
connection with a transaction to which Code Section 424(a) is applicable, may
provide for an exercise price computed in accordance with such Code Section and
the regulations thereunder and may contain such other terms and conditions as
the Committee may prescribe to cause such substitute Option to contain as nearly
as possible the same terms and conditions (including the applicable vesting and
termination provisions) as those contained in the previously issued option being
replaced thereby.

(g) No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Stock to the Company in payment of the exercise price and/or tax withholding
obligation under any other option held by a Participant.

3.3 Terms and Conditions of Stock Appreciation Rights. Each Stock Appreciation
Right granted under the Plan must be evidenced by a Stock Incentive Agreement. A
Stock Appreciation Right entitles the Participant to receive the excess of
(1) the Fair Market Value of a specified or determinable number of shares of the
Stock at the time of payment or exercise over (2) a specified or determinable
price which, in the case of a Stock Appreciation Right granted in connection
with an Option, may not be less than the Exercise Price for that number of
shares subject to that Option; provided, that the Committee shall consider any
adverse tax consequences that may affect the Participant under Code
Section 409A. A Stock Appreciation Right granted in connection with a Stock
Incentive may only be exercised to the extent that the related Stock Incentive
has not been exercised, paid or otherwise settled.

(a) Settlement. Upon settlement of a Stock Appreciation Right, the Company must
pay to the Participant the appreciation in cash or shares of Stock (valued at
the aggregate Fair Market Value on the date of payment or exercise) as provided
in the Stock Incentive Agreement or, in the absence of such provision, as the
Committee may determine.

(b) Conditions to Exercise. Each Stock Appreciation Right granted under the Plan
is exercisable or payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee specifies in the Stock
Incentive Agreement; provided, however, that subsequent to the grant of a Stock
Appreciation Right, the Committee, at any time before complete termination of
such Stock Appreciation Right, may accelerate the time or times at which such
Stock Appreciation Right may be exercised or paid in whole or in part; provided,
further, however, that the Committee shall not have such power to the extent
that the mere possession (as opposed to the exercise) of such power would result
in adverse tax consequences to any Participant under Code Section 409A.

(c) No Repricing. Except as provided in Section 5.2, without the approval of the
Company’s stockholders the price of a Stock Appreciation Right may not be
amended or modified after the grant of the Stock Appreciation Right, and a Stock
Appreciation Right may not be surrendered in consideration of, or in exchange
for, the grant of a new Stock Appreciation Right having a price below that of
the Stock Appreciation Right that was surrendered.

 

11



--------------------------------------------------------------------------------

3.4 Terms and Conditions of Stock Awards. The number of shares of Stock subject
to a Stock Award and restrictions or conditions on such shares, if any, will be
as the Committee determines, and the certificate for such shares will bear
evidence of any restrictions or conditions. Subsequent to the date of the grant
of the Stock Award, the Committee has the power to permit, in its discretion, an
acceleration of the expiration of an applicable restriction period with respect
to any part or all of the shares awarded to a Participant. The Committee may
require a cash payment from the Participant in an amount no greater than the
aggregate Fair Market Value of the shares of Stock awarded determined at the
date of grant in exchange for the grant of a Stock Award or may grant a Stock
Award without the requirement of a cash payment.

3.5 Terms and Conditions of Dividend Equivalent Rights. A Dividend Equivalent
Right entitles the Participant to receive payments from the Company in an amount
determined by reference to any cash dividends paid on a specified number of
shares of Stock to Company stockholders of record during the period such rights
are effective. The Committee may impose such restrictions and conditions on any
Dividend Equivalent Right as the Committee in its discretion shall determine,
including the date any such right shall terminate and may reserve the right to
terminate, amend or suspend any such right at any time.

(a) Payment. Payment in respect of a Dividend Equivalent Right may be made by
the Company in cash or shares of Stock (valued at Fair Market Value as of the
date payment is owed) as provided in the Stock Incentive Agreement or Stock
Incentive Program, or, in the absence of such provision, as the Committee may
determine.

(b) Conditions to Payment. Each Dividend Equivalent Right granted under the Plan
is payable at such time or times, or upon the occurrence of such event or
events, and in such amounts, as the Committee specifies in the applicable Stock
Incentive Agreement or Stock Incentive Program; provided, however, that
subsequent to the grant of a Dividend Equivalent Right, the Committee, at any
time before complete termination of such Dividend Equivalent Right, may
accelerate the time or times at which such Dividend Equivalent Right may be paid
in whole or in part; provided, however, that the Committee shall not have such
power to the extent that the mere possession (as opposed to the exercise) of
such power would result in adverse tax consequences to any Participant under
Code Section 409A.

3.6 Terms and Conditions of Performance Unit Awards. A Performance Unit Award
shall entitle the Participant to receive, at a specified future date, payment of
an amount equal to all or a portion of the value of a specified or determinable
number of units (stated in terms of a designated or determinable dollar amount
per unit) granted by the Committee. At the time of the grant, the Committee must
determine the base value of each unit, the number of units subject to a
Performance Unit Award, and the Performance Goals applicable to the
determination of the ultimate payment value of the Performance Unit Award. The
Committee may provide for an alternate base value for each unit under certain
specified conditions.

 

12



--------------------------------------------------------------------------------

(a) Payment. Payment in respect of Performance Unit Awards may be made by the
Company in cash or shares of Stock (valued at Fair Market Value as of the date
payment is owed) as provided in the applicable Stock Incentive Agreement or
Stock Incentive Program or, in the absence of such provision, as the Committee
may determine.

(b) Conditions to Payment. Each Performance Unit Award granted under the Plan
shall be payable at such time or times, or upon the occurrence of such event or
events, and in such amounts, as the Committee may specify in the applicable
Stock Incentive Agreement or Stock Incentive Program; provided, however, that
subsequent to the grant of a Performance Unit Award, the Committee, at any time
before complete termination of such Performance Unit Award, may accelerate the
time or times at which such Performance Unit Award may be paid in whole or in
part; provided, however, that the Committee shall not have such power to the
extent that the mere possession (as opposed to the exercise) of such power would
result in adverse tax consequences to any Participant under Code Section 409A.

3.7 Terms and Conditions of Restricted Stock Units. Restricted Stock Units shall
entitle the Participant to receive, at a specified future date or event, payment
of an amount equal to all or a portion of the Fair Market Value of a specified
number of shares of Stock at the end of a specified period. At the time of the
grant, the Committee will determine the factors which will govern the portion of
the Restricted Stock Units so payable, including, at the discretion of the
Committee, any performance criteria, including any Performance Goals, that must
be satisfied as a condition to payment. Restricted Stock Unit awards containing
performance criteria, including any Performance Goals, may be designated as
performance share awards.

(a) Payment. Payment in respect of Restricted Stock Units may be made by the
Company in cash or shares of Stock (valued at Fair Market Value as of the date
payment is owed) as provided in the applicable Stock Incentive Agreement or
Stock Incentive Program, or, in the absence of such provision, as the Committee
may determine.

(b) Conditions to Payment. Each Restricted Stock Unit granted under the Plan is
payable at such time or times, or upon the occurrence of such event or events,
and in such amounts, as the Committee may specify in the applicable Stock
Incentive Agreement or Stock Incentive Program; provided, however, that
subsequent to the grant of a Restricted Stock Unit, the Committee, at any time
before complete termination of such Restricted Stock Unit, may accelerate the
time or times at which such Restricted Stock Unit may be paid in whole or in
part; provided, however, that the Committee shall not have such power to the
extent that the mere possession (as opposed to the exercise) of such power would
result in adverse tax consequences to any Participant under Code Section 409A.

3.8 Treatment of Awards Upon Termination of Employment . Except as otherwise
provided by Plan Section 3.2(e), any award under this Plan to a Participant who
has experienced a Termination of Employment or termination of some other service
relationship with the Company and its Affiliates may be cancelled, accelerated,
paid or continued, as provided in the

 

13



--------------------------------------------------------------------------------

applicable Stock Incentive Agreement or Stock Incentive Program, or, as the
Committee may otherwise determine to the extent not prohibited by the Plan;
provided, however, that the Committee shall not have such power to the extent
that the mere possession (as opposed to the exercise) of such power would result
in adverse tax consequences to any Participant under Code Section 409A. The
portion of any award exercisable in the event of continuation or the amount of
any payment due under a continued award may be adjusted by the Committee to
reflect the Participant’s period of service from the date of grant through the
date of the Participant’s Termination of Employment or other service
relationship or such other factors as the Committee determines are relevant to
its decision to continue the award.

SECTION 4 RESTRICTIONS ON STOCK

4.1 Escrow of Shares. Any certificates representing the shares of Stock issued
under the Plan will be issued in the Participant’s name, but, if the applicable
Stock Incentive Agreement or Stock Incentive Program so provides, the shares of
Stock will be held by a custodian designated by the Committee (the “Custodian”).
Each applicable Stock Incentive Agreement or Stock Incentive Program providing
for transfer of shares of Stock to the Custodian may require a Participant to
complete an irrevocable stock power appointing the Custodian or the Custodian’s
designee as the attorney-in-fact for the Participant for the term specified in
the applicable Stock Incentive Agreement or Stock Incentive Program, with full
power and authority in the Participant’s name, place and stead to transfer,
assign and convey to the Company any shares of Stock held by the Custodian for
such Participant, if the Participant forfeits the shares under the terms of the
applicable Stock Incentive Agreement or Stock Incentive Program. During the
period that the Custodian holds the shares subject to this Section, the
Participant is entitled to all rights, except as provided in the applicable
Stock Incentive Agreement or Stock Incentive Program, applicable to shares of
Stock not so held. Any dividends declared on shares of Stock held by the
Custodian must, as provided in the applicable Stock Incentive Agreement or Stock
Incentive Program, be paid directly to the Participant or, in the alternative,
be retained by the Custodian or by the Company until the expiration of the term
specified in the applicable Stock Incentive Agreement or Stock Incentive Program
and shall then be delivered, together with any proceeds, with the shares of
Stock to the Participant or to the Company, as applicable.

4.2 Restrictions on Transfer. The Participant does not have the right to make or
permit to exist any disposition of the shares of Stock issued pursuant to the
Plan except as provided in the Plan or the applicable Stock Incentive Agreement
or Stock Incentive Program. Any disposition of the shares of Stock issued under
the Plan by the Participant not made in accordance with the Plan or the
applicable Stock Incentive Agreement or Stock Incentive Program will be void.
The Company will not recognize, or have the duty to recognize, any disposition
not made in accordance with the Plan and the applicable Stock Incentive
Agreement or Stock Incentive Program, and the shares so transferred will
continue to be bound by the Plan and the applicable Stock Incentive Agreement or
Stock Incentive Program.

 

14



--------------------------------------------------------------------------------

SECTION 5 GENERAL PROVISIONS

5.1 Withholding. The Company must deduct from all cash distributions under the
Plan any taxes required to be withheld by federal, state or local government.
Whenever the Company proposes or is required to issue or transfer shares of
Stock under the Plan or upon the vesting of any Stock Award, the Company has the
right to require the recipient to remit to the Company an amount sufficient to
satisfy any federal, state and local tax withholding requirements prior to the
delivery of any certificate or certificates for such shares or the vesting of
such Stock Award. A Participant may pay the withholding obligation in cash, or,
if and to the extent the applicable Stock Incentive Agreement or Stock Incentive
Program so provides, a Participant may elect to have the number of shares of
Stock he is to receive reduced by, or tender back to the Company, the smallest
number of whole shares of Stock which, when multiplied by the Fair Market Value
of the shares of Stock, is sufficient to satisfy federal, state and local, if
any, withholding obligation arising from exercise or payment of a Stock
Incentive.

5.2 Changes in Capitalization; Merger; Liquidation.

(a) The number of shares of Stock reserved for the grant of Options, Dividend
Equivalent Rights, Performance Unit Awards, Restricted Stock Units, Stock
Appreciation Rights and Stock Awards; the number of shares of Stock reserved for
issuance upon the exercise or settlement, as applicable, of each outstanding
Option, Dividend Equivalent Right, Performance Unit Award, Restricted Stock Unit
and Stock Appreciation Right and upon vesting or grant, as applicable, of each
Stock Award; the Exercise Price of each outstanding Option, the threshold price
of each outstanding Stock Appreciation Right, the specified number of shares of
Stock to which each outstanding Option, Dividend Equivalent Right, Performance
Unit Award, Restricted Stock Unit, Stock Appreciation Right, and Stock Award
pertains, and the maximum number of shares as to which Options, Stock
Appreciation Rights, and other Stock Incentives may be granted during any
calendar year shall be proportionately adjusted for any nonreciprocal
transaction between the Company and the holders of capital stock of the Company
that causes the per share value of the shares of Stock underlying a Stock Award
to change, such as a stock dividend, stock split, spinoff, rights offering, or
recapitalization through a large, nonrecurring cash dividend (each, an “Equity
Restructuring”); provided, however, that in the case of a Nonqualified Stock
Option or a Stock Appreciation Right, the Committee shall consider any
provisions of Code Section 409A and the regulations thereunder that are required
to be followed as a condition of the Nonqualified Stock Option and the Stock
Appreciation Right not being treated as the grant of a new Option or Stock
Appreciation Right or a change in the form of payment. Any adjustment described
in the preceding sentence may include a substitution in whole or in part of
other equity securities of the issuer and the class involved in such Equity
Restructuring in lieu of the shares of Stock that are subject to the Stock
Incentive.

(b) In the event of a merger, consolidation, reorganization, extraordinary
dividend, sale of substantially all of the Company’s assets, other change in
capital structure of the Company, tender offer for shares of Stock, or a change
in control of the Company (as defined by the Committee in the applicable Stock
Incentive Agreement),

 

15



--------------------------------------------------------------------------------

that in each case does not constitute an Equity Restructuring, the Committee may
make such adjustments with respect to awards and take such other action as it
deems necessary or appropriate, including, without limitation, the substitution
of new awards, the assumption of awards not originally granted under the Plan,
or the adjustment of outstanding awards, the acceleration of awards, the removal
of restrictions on outstanding awards, or the termination of outstanding awards
in exchange for the cash value determined in good faith by the Committee of the
vested and/or unvested portion of the award, all as may be provided in the
applicable Stock Incentive Agreement or, if not expressly addressed therein, as
the Committee subsequently may determine in its sole discretion. Any adjustment
pursuant to this Section 5.2 may provide, in the Committee’s discretion, for the
elimination without payment therefor of any fractional shares that might
otherwise become subject to any Stock Incentive, but except as set forth in this
Section may not otherwise diminish the then value of the Stock Incentive.
Notwithstanding the foregoing, the Committee shall not have any of the foregoing
powers to the extent that the mere possession (as opposed to the exercise) of
such power would result in adverse tax consequences to any Participant under
Code Section 409A.

(c) The existence of the Plan and the Stock Incentives granted pursuant to the
Plan shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding.

5.3 Cash Awards . The Committee may, at any time and in its discretion, grant to
any holder of a Stock Incentive the right to receive, at such times and in such
amounts as determined by the Committee in its discretion, a cash amount which is
intended to reimburse such person for all or a portion of the federal, state and
local income taxes imposed upon such person as a consequence of the receipt of
the Stock Incentive or the exercise of rights thereunder.

5.4 Compliance with Code. All Incentive Stock Options to be granted hereunder
are intended to comply with Code Section 422, and all provisions of the Plan and
all Incentive Stock Options granted hereunder must be construed in such manner
as to effectuate that intent.

5.5 Right to Terminate Employment or Service. Nothing in the Plan or in any
Stock Incentive Agreement confers upon any Participant the right to continue as
an officer, employee, director, or other service provider of the Company or any
of its Affiliates or affect the right of the Company or any of its Affiliates to
terminate the Participant’s employment or services at any time.

5.6 Non-Alienation of Benefits. Other than as provided herein, no benefit under
the Plan may be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge; and any attempt to do so
shall be void. No such benefit may, prior to receipt by the Participant, be in
any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the Participant.

 

16



--------------------------------------------------------------------------------

5.7 Restrictions on Delivery and Sale of Shares; Legends. Each Stock Incentive
is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Stock Incentive upon any securities exchange or under
any state or federal law is necessary or desirable as a condition of or in
connection with the granting of such Stock Incentive or the purchase or delivery
of shares thereunder, the delivery of any or all shares pursuant to such Stock
Incentive may be withheld unless and until such listing, registration or
qualification shall have been effected. If a registration statement is not in
effect under the Securities Act of 1933 or any applicable state securities laws
with respect to the shares of Stock purchasable or otherwise deliverable under
Stock Incentives then outstanding, the Committee may require, as a condition of
exercise of any Option or as a condition to any other delivery of Stock pursuant
to a Stock Incentive, that the Participant or other recipient of a Stock
Incentive represent, in writing, that the shares received pursuant to the Stock
Incentive are being acquired for investment and not with a view to distribution
and agree that the shares will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities laws. The Company
may include on certificates representing shares delivered pursuant to a Stock
Incentive such legends referring to the foregoing representations or
restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.

5.8 Listing and Legal Compliance. The Committee may suspend the exercise or
payment of any Stock Incentive so long as it determines that securities exchange
listing or registration or qualification under any securities laws is required
in connection therewith and has not been completed on terms acceptable to the
Committee.

5.9 Termination and Amendment of the Plan. The Board of Directors at any time
may amend or terminate the Plan without stockholder approval; provided, however,
that the Board of Directors may condition any amendment on the approval of
stockholders of the Company if such approval is necessary or advisable with
respect to tax, securities or other applicable laws. The Board of Directors
shall consider that to preserve the Plan’s ability to grant Incentive Stock
Options, stockholder approval is required for any amendment to the Plan that
increases the number of shares of Stock available for the grant of Incentive
Stock Options under the Plan or if the Plan is assumed in connection with a
corporate transaction which results in a change in either the granting
corporation or the stock available for purchase or award under the Plan;
provided, however, if the consolidation agreement fully describes the Plan and
such agreement is approved by the stockholders, no further stockholder approval
of the Plan shall be required. No such termination or amendment without the
consent of the holder of a Stock Incentive may adversely affect the rights of
the Participant under such Stock Incentive.

5.10 Stockholder Approval. The Plan must be submitted to the stockholders of the
Company for their approval within twelve (12) months before or after the
adoption of the Plan by the Board of Directors of the Company. If such approval
is not obtained, any Stock Incentive granted hereunder will be void.

 

17



--------------------------------------------------------------------------------

5.11 Choice of Law. The laws of the State of Georgia shall govern the Plan, to
the extent not preempted by federal law, without reference to the principles of
conflict of laws.

5.12 Effective Date of Plan. The Plan shall become effective as of the date the
Plan was approved by the Board of Directors.

IN WITNESS WHEREOF, the Company has executed this Plan, and the Plan has become
effective as of                     , 200    .

 

CCF HOLDING COMPANY

By:

 

 

Title:

 

 

 

18